DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on August 29, 2019 contains the US document “5,1344,741”.  This is not a valid patent number so it is unclear which document is meant to be included.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 4, 6, 8-9, 12, 14-16, 19-20, 23, 28, and 30, drawn to wet-trapping method.
Group II, claim 31, drawn to a printed article.
Group III, claims 34-36, drawn to a method of printing a porous substrate.

Group V, claims 40-41 and 43, drawn to a wet-trapping method.
Group VI, claim 46, drawn to a printed article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
All Groups lack unity of invention because even though the inventions of these groups require the technical feature of the limitations of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Watt (US 4,105,806).
Watt teaches a method of producing a printed and varnished surface by printing a base film on a substrate, depositing wet-on-wet (reading on wet-trapping) a protective varnish or top coat after which the multilayers are exposed to an energy source to simultaneously cure the varnish (abstract).  Watt further teaches a photoinitiator is only required in the top layer (column 2, lines 24-68).
During a telephone conversation with Marian Fundytus on May 20, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 4, 6, 8-9, 12, 14-16, 19-20, 23, 28, and 30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31, 34-37, 40-41, and 43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states that coating layer (B) further comprises a small amount of photoinitiator, however, claim 1, from which claim 8 depends, states that the coating layer (B) contains no photoinitiator.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 states that coating layer (B) further comprises a small amount of photoinitiator, however, claim 1, from which claim 8 depends, states that the coating layer (B) contains no photoinitiator.  Therefore, claim 8 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 4, 9, 12, 14-16, 19-20, 23, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watt (US 4,105,806).
With regards to claim 1, Watt teaches a method of producing a printed and varnished surface by printing a base film on a substrate, depositing wet-on-wet (reading 
With regards to claim 2, Watt teaches the photocurable acrylic composition to include acrylates (column 5, lines 41-68).	
With regards to claim 4, Watt teaches the ink to contain epoxy compounds (reading on non-energy curing) and acrylates (reading on energy curing) (column 6, lines 29-43).
With regards to claims 9 and 12, Wyatt teaches the addition of amine accelerators (column 7, lines 6-43).
With regards to claims 14 and 15, Wyatt teaches the photoinitiator to include thioxanthone compounds such as 2-chlorothioxanthone (column 6 line 44 to column7 line 5).
With regards to claim 16, Wyatt teaches the ink to contain pigments or fillers (column 7, lines 44-68).
With regards to claim 19, Wyatt teaches the addition of a polyester (column 5 line 41 to column 6 line 14).
With regards to claim 20, Wyatt teaches only the top layer to contain photoinitiator (column 2, lines 24-68).
With regards to claim 23, Wyatt teaches the sequence of layers to be the base coat/ink followed by the top coat (abstract).
With regards to claim 28, Watt teaches an ink layer to not have energy curable components (column 8 example 1).
With regards to claim 30, Wyatt teaches the substrate ot include paper or metal (column 8, lines 12-17).


Claims 1-2, 4, 6, 9, 12, 16, 20, 23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laksin et al (US 2003/0154871).
With regards to claim 1, Laksin teaches a method for printing inks using wet trapping (abstract) wherein at least one ink layer of energy curable liquid is applied to a substrate (0016) followed by at least one ink layer of non-energy curable ink (0018).  Laksin teaches at least one ink layer to have a photoinitiator (0070-0102) and at least one ink to not contain a photoinitiator (0103-0109).  Laksin teaches the energy curing station to be after the last inking station to cure the layers together (0045).
With regards to claim 2, Laksin teaches the ink to contain sartomer 610 (reading on a polyethylene glycol diacrylate) (0077).
With regards to claim 4, Laksin teaches the process to be a hybrid process (0041) because it uses both curable and non-curable ink (0041).
With regards to claim 6, Laksin teaches the process to include drying the ink layer where needed (0041).
With regards to claims 9 and 12, Laksin teaches the addition of an amine such as a tertiary amine (claim 19).
With regards to claim 16, Laksin teaches the ink to contain pigment (0072).
With regards to claims 20 and 23, Laksin teaches the first layer on the substrate to be energy curable (0016) and the top layer to non be an energy-curable ink (0018).
With regards to claim 30, Laksin teaches the substrate to include cardboard or metal (0006).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 4,105,806) in view of Laksin et al (US 2003/0154871).
With regards to claim 6, the disclosure of Watt is adequately set forth in paragraph 14 above and is herein incorporated by reference.
Watt does not the process to include drying the layer.
The disclosure of Laksin is adequately set forth in paragraph 15 above and is herein incorporated by reference.  Laksin teaches the motivation for adding the step of drying the ink to be because it increases the viscosity of the layer after application if a curable ink having lower viscosity is not available (0041).  Laksin and Watt are analogous in the art of wet-trapping methods.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the step of drying of Laksin to the process of Watt, thereby obtaining the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763